DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-14 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 10/1/19 has been considered.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (US 2016/0055686) in view of Selkirk et al. (US 2013/0304306).
A.	As per claim 1, Ukai discloses:
An information processing apparatus (Figs. 1, 2) comprising: 
a controller (6a) configured to generate, on a basis of progress information indicating a progress status of inspection of a vehicle, first Web screen data directed to displaying a first Web screen that presents a procedure of inspecting the vehicle (6e- web screen; [0038]); 
a screen data transmitter (6f) configured to transmit the first Web screen data to a first communication terminal (4); and 
a receiver configured to receive the progress information and inspection information of the vehicle (Fig. 1- vehicle information, completion of procedure steps [0047-0049], the progress information and the inspection information being transmitted from the first communication terminal in response to a user operation [0049], the user operation being performed on the first communication terminal that has received the first Web screen data and displayed the first Web screen [0048].
Ukai does not disclose:
the controller being configured to generate second Web screen data directed to displaying a second Web screen that presents the inspection information, 

Selkirk is in the same field of endeavor of automotive vehicle testing using linked computing devices (Fig. 1).  Selkirk includes communicating web pages [0026-0027] between the controller (information device 20) and a first terminal (10) associated with technician inspecting a vehicle (50).  Selkirk further provides for transmitting screen data to a second remote terminal (30).  Use of a web browser enables communicating web screens containing information such as diagnostic data among the computing devices [0027].  Providing the second terminal to access the web pages of the information obtained by the controller (server) enables various functions to be performed such as further analysis and returning requested data [0042].  One of ordinary skill in the vehicle diagnostic arts, prior to the effective filing date of the claimed invention, would have been motivated to provide similar functionality in the apparatus/system of Ukai such that data could be shared with external entities to make use of the vehicle information obtained via the first terminal as suggested by Selkirk (supra).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claim 2, as above whereby Ukai provides a database of web screens (Fig. 2:6e) used to communicate information with the first terminal 
C.	As per claims 3-6, as above whereby at least Ukai associates the vehicle information with the vehicle identification number (VIN) [0051] and would necessarily be included in communicating vehicle information between the various computing elements to avoid confusion when multiple vehicles have been tested.
D.	As per claims 7-12, as above whereby at least Ukai includes vehicle information associated with electrical characteristics of components (for example status of the ACC switch, lights, etc.) [0046].
E.	As per claims 13 and 14, as noted above for claim 1 whereby the apparatus may be embodied in hardware/software including microprocessors executing program code stored in memory [0035, 0042].
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of automotive testing using linked computers.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661